             Case 4:21-cv-00496-JM Document 7 Filed 07/27/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         CENTRAL DIVISION
LARRY DAVID DAVIS                                                                      PETITIONER
ADC #123330

VS.                           NO. 4:21-CV-00496-JM-ERE

DEXTER PAYNE, Director, ADC                                                          RESPONDENT

                                                ORDER
          Before the Court is Petitioner Larry David Davis’s 28 U.S.C. § 2254 Petition for Writ of

Habeas Corpus that was filed on June 7, 2021. (Doc. 1). On December 10, 2020, Mr. Davis filed

a 28 U.S.C. § 2254 Petition for Writ of Habeas Corpus involving the same conviction involved

in this petition. Davis v. Payne, No. 4:20-CV-01441-JM-ERE. 1 Accordingly, this is a successive

petition.

          “Before a second or successive application permitted by this section is filed in the district

court, the applicant shall move in the appropriate court of appeals for an order authorizing the

district court to consider the application.” See 28 U.S.C. § 2244(b)(3)(A). The Eighth Circuit

Court of Appeals is the appropriate court to grant permission to file such a successive § 2254

habeas action. Until and unless Petitioner obtains the required authorization from the Eighth

Circuit, this Court lacks jurisdiction to consider another habeas petition. Burton v. Stewart, 549

U.S. 147, 152-53, 157 (2007). Based on a review of Eighth Circuit records, Petitioner has never

filed an application for authorization to file a successive § 2254 petition before that court.

          Accordingly, this case is DISMISSED for lack of jurisdiction.

          IT IS SO ORDERED this 27th day of July, 2021.

                                                ____________________________________
                                                UNITED STATES DISTRICT JUDGE


1
    That case was dismissed today.
